     Case 1:18-cv-01297-AWI-EPG Document 51 Filed 06/02/20 Page 1 of 1

 1
 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5
                                           FRESNO DIVISION
 6

 7
       CARLOS HERRERA AND ANNA                                Case No.    1:18-cv-01297-AWI-EPG
 8     HERRERA,
                                                              ORDER TO MODIFY
 9                          Plaintiffs,                       SCHEDULING ORDER

10           v.

11     COUNTY OF FRESNO, FRESNO COUNTY
       SHERIFF’S OFFICE, AND DOES 1
12     THROUGH 20,

13                          Defendants.

14

15          On June 1, 2020 the Parties filed a stipulation to modify the scheduling order in this

16   matter. (ECF No. 50). Based on the stipulation, and good cause appearing, it is hereby ordered

17   that all dates and deadlines may be continued as follows:

18
                   Event / Deadline                        Stipulated Date
19                 Non-Expert Discovery Deadline           July 6, 2020
                   Expert Witness Disclosure               July 31, 2020
20                 Rebuttal Witness Disclosure             August 14, 2020
                   Expert Discovery Deadline               September 4, 2020
21                 Dispositive Motion Deadline (filing)    October 5, 2020 (unchanged)
                   Pretrial Conference                     January 12, 2021 (unchanged)
22                 Trial                                   March 9, 2021 (unchanged)
23   IT IS SO ORDERED.
24
        Dated:     June 1, 2020                                  /s/
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
